
	

114 HR 1031 IH: Promoting U.S. Jobs Through Exports Act of 2015
U.S. House of Representatives
2015-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1031
		IN THE HOUSE OF REPRESENTATIVES
		
			February 24, 2015
			Ms. Maxine Waters of California (for herself, Mr. Heck of Washington, Ms. Moore, and Mr. Hoyer) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To reauthorize the Export-Import Bank of the United States, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Promoting U.S. Jobs Through Exports Act of 2015. 2.Table of contentsThe table of contents of this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—REAUTHORIZATION OF THE EXPORT-IMPORT BANK
				Sec. 101. Limitations on outstanding loans, guarantees, and insurance.
				Sec. 102. Extension of authority.
				Sec. 103. Reauthorization of the Sub-Saharan Africa Advisory Committee.
				Sec. 104. Reauthorization of dual use exports.
				Title II—EXPANDING BANK SUPPORT FOR UNITED STATES EXPORTS
				Sec. 201. Recommendations to increase small business outreach.
				Sec. 202. Technical assistance for small businesses.
				Sec. 203. Exposure limit estimates.
				Sec. 204. Small business and medium-sized enterprises reports.
				Sec. 205. Medium-sized enterprises.
				Sec. 206. Participation and risk-sharing by private sector lenders.
				Sec. 207. Risk-sharing arrangements.
				Sec. 208. Promoting renewable energy exports.
				Title III— ETHICS AND FRAUD CONTROLS
				Sec. 301. Codifying the role of the Chief Risk Officer.
				Sec. 302. Reports on ethics requirements of the Bank.
				Sec. 303. Employee financial disclosures.
				Sec. 304. Supplemental ethics regulations.
				Sec. 305. Annual employee certifications.
				Title IV—ENHANCING EXTERNAL AUDITS AND REVIEWS
				Sec. 401. Enhanced audit controls.
				Sec. 402. Independent evaluation of Bank portfolio.
				Sec. 403. External review of fraud controls.
				Title V—STRENGTHENING PROJECT MONITORING AND DUE DILIGENCE
				Sec. 501. Enhanced monitoring and due diligence for structured and project finance transactions.
				Sec. 502. Monitoring plans and post-approval assessments for structured and project finance
			 transactions.
				Sec. 503. Reserving the right of inspection.
				Title VI—MODERNIZATION OF BANK SYSTEMS
				Sec. 601. Electronic payments and documents.
				Sec. 602. Reauthorization of information technology updating.
				Sec. 603. Information technology modernization.
				Sec. 604. Modernizing the disclosure of environmental reports.
				Title VII—LEVELING THE PLAYING FIELD FOR UNITED STATES EXPORTERS
				Sec. 701. Leveling the playing field for United States exporters.
				Sec. 702. Prohibiting illegal support of foreign exports.
			
		IREAUTHORIZATION OF THE EXPORT-IMPORT BANK
 101.Limitations on outstanding loans, guarantees, and insuranceSection 6(a)(2) of the Export-Import Bank Act of 1945 (12 U.S.C. 635e(a)(2)) is amended to read as follows:
				
 (2)Applicable amountIn paragraph (1), the term applicable amount means, for fiscal year 2015, $140,000,000,000, except that— (A)the applicable amount for each of fiscal years 2016 and 2017 shall be $145,000,000,000 if the rate calculated under section 8(g)(1) of this Act is less than 2 percent for the quarter ending with the beginning of the fiscal year, or for any quarter in the fiscal year;
 (B)notwithstanding subparagraph (A), the applicable amount for fiscal years 2018 and 2019 shall be $150,000,000,000 if the rate calculated under section 8(g)(1) of this Act is less than 2 percent for the quarter ending with the beginning of the fiscal year, or for any quarter in the fiscal year;
 (C)notwithstanding subparagraphs (A) and (B), the applicable amount for fiscal years 2020 and 2021 shall be $155,000,000,000 if the rate calculated under section 8(g)(1) of this Act is less than 2 percent for the quarter ending with the beginning of the fiscal year, or for any quarter in the fiscal year; and
 (D)notwithstanding subparagraphs (A), (B), and (C), the applicable amount for fiscal year 2022 and thereafter shall be $160,000,000,000 if the rate calculated under section 8(g)(1) of this Act is less than 2 percent for the quarter ending with the beginning of the fiscal year, or for any quarter in the fiscal year..
 102.Extension of authoritySection 7 of the Export-Import Bank Act of (12 U.S.C. 635f) is amended by striking 2014 and inserting 2022. 103.Reauthorization of the Sub-Saharan Africa Advisory CommitteeSection 2(b)(9)(B)(iii) of the Export-Import Bank Act of 1945 (12 U.S.C. 635(b)(9)(B)(iii)) is amended by striking September 30, 2014 and inserting the date set forth in section 7.
 104.Reauthorization of dual use exportsSection 1 of Public Law 103–428 (12 U.S.C. 635 note; 108 Stat. 4376) is amended by striking subsection (c).
			IIEXPANDING BANK SUPPORT FOR UNITED STATES EXPORTS
 201.Recommendations to increase small business outreachSection 3(d) of the Export-Import Bank Act of 1945 (12 U.S.C. 635a(d)) is amended by adding at the end the following:
				
					(6)
 (A)The Advisory Committee shall make recommendations to the Bank on ways to encourage increased participation by private financial institutions in providing outreach about the Bank to small business concerns.
 (B)The Bank shall— (i)review all recommendations made by the Advisory Committee under this paragraph and implement a program to expand outreach about the Bank to small business concerns through increased participation by private banks; and
 (ii)encourage commercial banks, community banks, and insurance brokers to expand their outreach about the Bank to small business concerns..
 202.Technical assistance for small businessesSection 2(b)(1)(E)(i) of the Export-Import Bank Act of 1945 (12 U.S.C. 635(b)(1)(E)(i)) is amended by adding at the end the following:
				
 (III)The Bank shall provide technical assistance to small businesses on how to apply for financial assistance provided by the Bank (such as through training classes and online webinars)..
 203.Exposure limit estimatesSection 8 of the Export-Import Bank Act of 1945 (12 U.S.C. 635g) is amended by adding at the end the following:
				
 (k)Exposure limit estimatesThe Bank shall include in its annual report to the Congress under subsection (a)— (1)an estimate of the anticipated demand for the loan, guarantee, and insurance programs of the Bank for the 2 succeeding years, disaggregated by—
 (A)industry sector; (B)whether the products involved are short-term loans, medium-term loans, long-term loans, insurance, medium-term loans guarantees, or long-term guarantees; and
 (C)key market; (2)a justification for the estimate described in paragraph (1) including a discussion of the factors which would could increase or decrease demand for the products of the Bank;
 (3)an analysis of the ability of the Bank to meet its mandates with respect to small business, sub-Saharan Africa, and renewable energy under the estimated exposure limit described in paragraph (1); and
 (4)an analysis of the adequacy of the administrative and programmatic resources of the Bank to effectively process, approve, and monitor authorizations, including the conducting of required economic impact analyses and environmental assessments, under the proposed exposure limit..
			204.Small business and medium-sized enterprises reports
 (a)In generalThe Export-Import Bank Act of 1945 (12 U.S.C. 635 et seq.) is amended by inserting after section 8A the following:
					
						8B.Small business concerns and medium-sized enterprises reports
 (a)StudyNot later than 360 days after the date of the enactment of this section, and annually thereafter, the Bank shall—
 (1)carry out a study on the financial programs and products of the Bank that support exports from small business concerns and enterprises that use, or seek to use, the medium-term programs offered by the Bank, including the programs and products, with respect to the implementation of the export credit insurance program, delegated lending authority, and direct loans of the Bank; and
 (2)determine the extent to which financial programs and products adequately meet the needs of small business concerns and enterprises that use, or seek to use, the medium-term programs offered by the Bank in obtaining Bank financing to support the maintenance or creation of jobs in the United States through exports, consistent with the policies of the Bank and the requirement that the Bank obtain a reasonable assurance of repayment.
 (b)ReportOn the completion of the study required under subsection (a), the Bank shall issue a report to the Congress containing—
 (1)all findings and determinations made by the Bank in carrying out the study; (2)an analysis of the extent to which small business concerns and enterprises that use, or seek to use the medium-term programs offered by the Bank supply exporters with goods and services, the content of which is included in exports supported by a Bank program; and
 (3)recommendations to enhance the support the Bank may provide small business concerns and enterprises that use, or seek to use, the medium-term programs offered by the Bank.
 (c)Small business concern definedIn this section, the term small business concern has the meaning given the term under section 3(a) of the Small Business Act.. (b)Report on bank support for small- and medium-Sized companies through supply chainsSection 8 of such Act (12 U.S.C. 635g), as amended by section 203 of this Act, is amended by adding at the end the following:
					
 (l)Bank support for small- and medium-Sized companies through supply chainsFor all transactions subject to congressional notification, the Bank shall collect information on the supply chain companies, by employment size, using the thresholds in the Census Bureau’s Statistics of U.S. Businesses. The Bank shall include a summary of the supply chain data in its annual report to the Congress under subsection (a)..
 205.Medium-sized enterprisesSection 2(b)(1)(F) of the Export-Import Bank Act of 1945 (12 U.S.C. 635(b)(1)(F)) is amended to read as follows:
				
 (F)Fair consideration for medium-Sized enterprisesIn addition to the programs of the Bank to encourage the participation of small businesses in international commerce, the policies of the Bank shall give fair consideration to making loans and providing guarantees for the export of goods and services by enterprises that use, or seek to use, the medium-term programs offered by the Bank..
 206.Participation and risk-sharing by private sector lendersWithin 1 year after the date of the enactment of this Act, the Export-Import Bank of the United States shall conduct a comparative assessment of the practices of export credit agencies of other major providers of official export credit and member countries of the Organization for Economic Cooperation and Development with respect to risk- or fee-sharing arrangements, to determine the extent to which the Bank could take steps to increase the share of loan-level risk borne by the private sector. On the conclusion of the assessment, the Bank shall, if warranted, establish programs under which private financial institutions may share risk in the loans, guarantees, and other products of the Bank in exchange for receiving fees received from the participants in the programs. The fees to a private financial institution shall be commensurate with the level of risk taken by the institution.
			207.Risk-Sharing arrangements
 (a)In generalSection 2(c)(2) of the Export-Import Bank Act of 1945 (12 U.S.C. 635(c)(2)) is amended— (1)by striking (2) The Bank and inserting the following:
						
							(2)Guarantees, insurance, coinsurance, and reinsurance
 (A)In generalThe Bank; and (2)by adding after and below the end the following new subparagraph:
						
							(B)Expansion of Risk-Sharing Activities
 (i)In generalIn furtherance of subparagraph (A), in order to expand activities that reduce the share of risk borne by the Bank, the Bank may enter into contracts of reinsurance, co-finance, or other risk-sharing arrangements on the Bank’s portfolio or individual transactions with insurance companies, financial institutions, or export credit agencies.
 (ii)LimitationThe total amount of outstanding risk-sharing arrangements entered into under clause (i) shall not exceed $25,000,000,000.
 (iii)Special ruleTo the extent that a loan, guarantee, or insurance obligation of the Bank is covered by a risk-sharing arrangement entered into under clause (i) with a counterparty that meets the standards of creditworthiness set under the following sentence, the obligation shall be discounted by an amount that reflects the extent to which the Bank has reduced its overall risk exposure as a result of the risk-sharing arrangement for the purposes of section 6(a)(1). The Bank shall set the standards of creditworthiness referred to in the preceding sentence in consultation with Federal banking and securities regulators and participants in the Interagency Country Risk Assessment System..
 (b)Progress reportsSection 8 of such Act (12 U.S.C. 635g), as amended by sections 203 and 204(b) of this Act, is amended by adding at the end the following:
					
 (m)Progress Report on Expansion of Risk-Sharing ActivitiesThe Bank shall include in its annual report to the Congress under subsection (a) of this section a summary of—
 (1)the extent to which the Bank has exercised the authority provided in section 2(c)(2)(B)(i); and (2)the experience of the Bank in doing so, including and any lessons learned from doing so..
 208.Promoting renewable energy exportsWithin 1 year after the date of enactment of this Act, the Export-Import Bank of the United States shall develop a clear and comprehensive strategic plan to identify how to most effectively promote the export of goods and services related to renewable energy and end-use energy efficiency technology. The strategic plan shall include—
 (1)an assessment of the adequacy of resources, including the allocation of human capital and administrative funds, to meet the goal of allocating at least 10 percent of its aggregate financing to renewable energy or end-use energy efficiency technology related transactions;
 (2)benchmarks used to measure progress towards meeting the goal described in paragraph (1); (3)outreach to stakeholders including state-level trade promotion agencies, environmental industry associations and experts, delegated lenders, and others as determined by the President of the Bank to be appropriate;
 (4)an assessment of external and internal factors affecting progress towards meeting the 10 percent portfolio-wide goal described in paragraph (1); and
 (5)the specific steps the Bank will take through fiscal year 2022 to achieve the renewable energy and energy efficiency goal outlined paragraph (1).
				III ETHICS AND FRAUD CONTROLS
 301.Codifying the role of the Chief Risk OfficerSection 3 of the Export-Import Bank Act of 1945 (12 U.S.C. 635a) is amended by adding at the end the following:
				
					(k)Chief risk officer
 (1)In generalSubject to the approval of the Board of Directors of the Bank, the President of the Bank shall appoint, from among individuals with experience at a senior level in financial risk management, a Chief Risk Officer—
 (A)who shall rank not lower than senior vice president; (B)whose sole function shall be to serve as the chief risk officer of the Bank; and
 (C)who shall report directly to the President of the Bank. (2)DutiesThe Chief Risk Officer shall develop, implement, and manage a comprehensive process for identifying, assessing, monitoring, and reducing Bank-wide risk..
 302.Reports on ethics requirements of the BankWithin 180 days after the date of the enactment of this Act— (1)the Export-Import Bank of the United States shall submit to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate a report which provides a detailed description of the ethics programs of the Bank including the applicable laws and regulations, ethics training programs, financial disclosure requirements, fraud detection training programs, advice rendered on ethics, conflicts of interest, protocols with the Inspector General, and any other matters relating thereto; and
 (2)the Office of Government Ethics shall submit to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate an ethics program review report that—
 (A)evaluates compliance by the Export-Import Bank of the United States with ethics requirements as set forth in relevant laws, regulations, and policies; and
 (B)evaluates the systems, processes, and procedures of the Bank for administering the ethics program. 303.Employee financial disclosuresSection 8 of the Export-Import Bank Act of 1945 (12 U.S.C. 635g), as amended by sections 203, 204(b), and 207(b) of this Act, is amended by adding at the end the following:
				
 (n)Employee financial disclosuresThe Bank shall include in its annual report to the Congress under subsection (a), the total number of Bank employees who are required to file a financial disclosure statement pursuant to the Ethics in Government Act of 1978, a clear and concise summary of the financial disclosure requirements that apply to Bank employees, and a summary of the rights of the public to access financial disclosures made by Bank employees..
 304.Supplemental ethics regulationsWithin 1 year after the date of the enactment of this Act, the Export-Import Bank of the United States shall conduct a risk assessment of the vulnerability of its programs to employee misconduct based upon a historical review of adverse employment actions taken by the Bank and, if appropriate, shall issue updated supplemental standards of ethical conduct for employees of the Bank pursuant to the Ethics in Government Act of 1978.
 305.Annual employee certificationsSection 3 of the Export-Import Bank Act of 1945 (12 U.S.C. 635a), as amended by section 301 of this Act, is amended by adding at the end the following:
				
 (l)Annual employee certificationsThe President of the Export-Import Bank of the United States shall implement a policy that requires all directors, officers, and employees of the Bank to certify annually that they have read, understand, and complied with, and will continue to comply with, the Standards of Ethical Conduct for Employees of the Executive Branch. The annual certifications shall contain a statement which notifies the signatory that section 1001 of title 18, United States Code, applies to the certification..
			IVENHANCING EXTERNAL AUDITS AND REVIEWS
 401.Enhanced audit controlsSection 2 of the Export-Import Bank Act of 1945 (12 U.S.C. 635), as amended by sections 203, 204(b), and 303 of this Act, is amended by adding at the end the following:
				
 (k)Corporate governance and internal controlsFor all transactions subject to Board approval, the Bank shall— (1)ensure complete and accurate records are maintained to provide an audit trail on all Bank transactions from application through close-out, including eligibility and due diligence; and
 (2)establish a quality control review program to ensure compliance with Bank policies and the accuracy of records for all transaction types..
			402.Independent evaluation of Bank portfolio
 (a)AuditThe Inspector General of the Export-Import Bank of the United States shall conduct an audit or evaluation of the portfolio risk management procedures of the Bank, including a review of the implementation by the Bank of the duties assigned to the Chief Risk Officer under the Export-Import Bank Act of 1945.
 (b)ReportNot later than 18 months after the date the Board of Directors of the Bank approves the appointment of the Chief Risk Officer, the Inspector General shall submit to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate a written report containing all findings and determinations made in carrying out subsection (a).
 403.External review of fraud controlsSection 17(b) of the Export-Import Bank Reauthorization Act of 2012 (12 U.S.C. 635a–6(b)) is amended to read as follows:
				
 (b)Review of fraud controlsNot less frequently than every 4 years, the Comptroller General of the United States shall— (1)review the adequacy of the design and effectiveness of the controls used by the Export-Import Bank of the United States to prevent, detect, and investigate fraudulent applications for loans and guarantees and the compliance by the Bank with the controls, including by auditing a sample of Bank transactions; and
 (2)submit to the Committees on Financial Services and Appropriations of the House of Representatives and the Committees on Banking, Housing, and Urban Affairs and Appropriations of the Senate a written report regarding the findings of the review and providing such recommendations with respect to the controls as the Comptroller General deems appropriate..
			VSTRENGTHENING PROJECT MONITORING AND DUE DILIGENCE
 501.Enhanced monitoring and due diligence for structured and project finance transactionsSection 2 of the Export-Import Bank Act of 1945 (12 U.S.C. 635), as amended by sections 203, 204(b), 303, and 401 of this Act, is amended by adding at the end the following:
				
 (l)Customer and reputational assessmentsThe Bank shall perform or cause to be performed risk-based Due Diligence, Know Your Customer, and Character Reputational Transaction Integrity assessments of participants who benefit directly from Bank financing in structured finance and project finance transactions, to the extent practicable..
 502.Monitoring plans and post-approval assessments for structured and project finance transactionsSection 2 of the Export-Import Bank Act of 1945 (12 U.S.C. 635), as amended by sections 203, 204(b), 303, 401, and 501 of this Act, is amended by adding at the end the following:
				
 (m)Individualized plansThe Bank shall develop a specific monitoring plan for each structured or project finance transaction prior to final approval by the Board that addresses the specific risks presented by the structure of the deal (including the financial stability of the sponsor, risks of unproven technology, social and environmental conditions, and interest rate or exchange rate volatility). The plan shall include, at a minimum—
 (1)a review of financial statements; (2)a review of engineering reports;
 (3)a review of environmental assessments; and (4)site visits for engineers and members of the asset management division.
 (n)Post-Approval ReviewThe Bank shall— (1)review each structured and project finance transaction referred to in subsection (m), no later than 2 years after funds are first disbursed for the transaction, on a regular and ongoing basis as appropriate, but no later than 1 year after the final disbursement with respect to the transaction; and
 (2)submit to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate a report summarizing all findings and determinations made in each review, subject to protections for business confidential information..
 503.Reserving the right of inspectionSection 2 of the Export-Import Bank Act of 1945 (12 U.S.C. 635), as amended by sections 203, 204(b), 303, 401, 501, and 502 of this Act, is amended by adding at the end the following:
				
					(o)Monitoring of transactions that are subject to board approval
 (1)Right of inspectionThe Bank, or its agent, shall reserve the right of inspection in any credit agreement for a transaction subject to the approval of the Board of Directors sufficient to validate that disbursements comply with the law and the policies and procedures of the Bank. The right of inspection shall include a right to examine the books and records of the obligor regarding the transaction.
 (2)StaffingThe Bank shall ensure that sufficient staff are allocated to monitor and validate compliance by obligors with respect to transactions subject to the approval of the Board of Directors..
			VIMODERNIZATION OF BANK SYSTEMS
 601.Electronic payments and documentsSection 2(b)(1)(E) of the Export-Import Bank Act of 1945 (12 U.S.C. 635(b)(1)(E)) is amended by adding at the end the following:
				
 (xi)Electronic documentsNot later than 30 months after the date of the enactment of this clause, the Bank shall implement policies to accept electronic documents whenever possible, including copies of bills of lading, certifications, and compliance documents, in such a manner as will not undermine any potential civil or criminal enforcement related to the transaction.
 (xii)Electronic paymentsNot later than 30 months after the date of the enactment of this clause, the Bank shall implement policies to accept electronic payments in all of its programs..
 602.Reauthorization of information technology updatingSection 3(j) of the Export-Import Act of 1945 (12 U.S.C. 635a(j)) is amended— (1)in the subsection heading, by striking bank surplus and inserting administrative funds;
 (2)in paragraph (1), by striking Subject to paragraphs (3) and (4), the Bank may use an amount equal to 1.25 percent of the surplus of the Bank during fiscal years 2012, 2013, and 2014 to and inserting Subject to paragraphs (2) and (3), the Bank may use amounts, made available to the Bank for administrative expenses, including fees for systems infrastructure, to;
 (3)by striking paragraph (2) and redesignating paragraphs (3) and (4) as paragraphs (2) and (3), respectively; and
 (4)in paragraph (2) (as so redesignated), by striking for fiscal years 2012, 2013, and 2014 shall not exceed $20,000,000 and inserting from the date of enactment of this Act through the date specified in Section 7 shall not exceed $45,000,000.
 603.Information technology modernizationSection 3 of the Export-Import Bank Act of 1945 (12 U.S.C. 635a), as amended by sections 301 and 305 of this Act, is amended by adding at the end the following:
				
 (m)The Bank shall conduct an analysis and assessment of its information technology infrastructure, its use of information technology, and develop a clear and comprehensive information technology strategic plan which—
 (1)meets the requirements of the Office of Management and Budget; (2)takes into account best practices related to the security and privacy of the information technology infrastructure and networks of the Bank;
 (3)promotes technological innovation in order to enhance the efficiency and caliber of services provided to users of the Bank, particularly small business users and their customers; and
 (4)includes a detailed assessment of the cost associated with implementing the plan, including whether additional administrative budget is necessary to effectively implement the plan, and, if so, a detailed justification summarizing how the additional funds will be spent.
 (n)The Bank shall develop formal data management policy and procedures that— (1)ensure complete and accurate participant data is captured in the database of the Bank in a readily accessible medium; and
 (2)define which information is required for reporting purposes.. 604.Modernizing the disclosure of environmental reportsSection 11 of the Export-Import Bank Act of 1945 (12 U.S.C. 635i–5) is amended—
 (1)in subsection (a)(1), by striking Such procedures shall provide for the public disclosure of environmental assessments and supplemental environmental reports required to be submitted to the Bank, including remediation or mitigation plans and procedures, and related monitoring reports. and inserting Such procedures shall provide for the public disclosure on the Bank’s website, of environmental assessments and supplemental environmental reports required to be submitted to the Bank, including remediation or mitigation plans and procedures, and related monitoring reports. This public disclosure shall be provided within 15 business days after the Bank receives the documents.; and
 (2)in subsection (b)— (A)by striking (b) and all that follows through The Bank and inserting the following:
						
 (b)Use of Bank Programs To Encourage Certain ExportThe Bank; and (B)by striking paragraph (2).
					VIILEVELING THE PLAYING FIELD FOR UNITED STATES EXPORTERS
 701.Leveling the playing field for United States exportersSection 11 of the Export-Import Bank Reauthorization Act of 2012 (12 U.S.C. 635a–5) is amended by striking subsections (a) and (b) and inserting the following:
				
					(a)Negotiations To Bring Non-OECD Members Into the OECD Arrangement on Officially Supported Export
 CreditsThe Secretary of the Treasury shall initiate and pursue negotiations with countries that are not members of the Organisation for Economic Co-operation and Development (OECD), to bring the non-members into a multilateral agreement establishing rules and limitations on officially supported export credits.
 (b)Annual reports on progress of negotiationsNot later than 180 days after the date of the enactment of this subsection, and annually thereafter through calendar year 2022, the Secretary shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report on the progress of any negotiations described in subsection (a)..
 702.Prohibiting illegal support of foreign exportsThe United States Trade Representative shall seek to identify within the World Trade Organization the extent to which countries that are not a party to the Arrangement On Officially Supported Export Credits are not in compliance with the terms of the Agreement on Subsidies and Countervailing Measures referred to in section 101(d)(12) of the Uruguay Round Agreements Act (19 U.S.C. 3511(d)(12)) with respect to export finance, and seek appropriate action within the World Trade Organization for each country that is not in such compliance.
			
